Citation Nr: 1111604	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  10-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 10 percent disabling for service-connected residuals of a right clavicle fracture with traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to November 1992, during peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision, which the Veteran received notice on December 2008, of the Department of Veterans Affairs (VA), New Orleans, Louisiana, Regional Office (RO), which denied an increased rating in excess of 10 percent disabling for service-connected residuals of a right clavicle fracture with traumatic arthritis.  The Veteran disagreed with such decision and subsequently perfected an appeal.   

In January 2011, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript is of record and has been reviewed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating in excess 10 percent disabling for service-connected residuals of a right clavicle fracture with traumatic arthritis.  Although the Board regrets the delay, review of the record reveals that further development is needed before deciding the merits of the claim.  

Review of the record reveals that the Veteran was last afforded a VA examination for his service-connected right clavicle/shoulder disability in August 2008.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's most recent VA examination is not necessarily stale in this case, the Veteran has indicated that his condition has worsened since the date of the latest examination.  See March 2009 Type-Written Statement from the Veteran (noting continued pain and swelling); January 2010 "Appeal to the Board of Veteran's Appeals," VA Form 9 (noting constant chronic pain); January 2011 Board Hearing Transcript (describing increased pain and numbness and limitations on his employment and other activities).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, the Board finds that a more contemporaneous VA examination is needed in order to more accurately reflect the current severity of the Veteran's service-connected right shoulder disability. 

Further, during the pendency of this appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Rice case must be considered in readjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the Veteran's current treatment records regarding his right clavicle/shoulder disability from the New Orleans VAMC (Southeast Louisiana Veterans Health Care System), beginning August 2008, and associate these records with the claims folder.     

To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results, and should be given an opportunity to obtain the records. 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the current nature and extent of his service-connected  residuals of a right clavicle fracture with traumatic arthritis.  Please note that the Veteran is employed at the New Orleans VAMC and has requested that the examination be scheduled at another VAMC.  His August 2008 VA examination was conducted at the Biloxi VAMC.

The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies, including x-ray studies deemed helpful by the examiner should be conducted in conjunction with the examination.

The examiner is specifically requested to describe applicable ranges of right arm motion (flexion, extension and rotation) in terms of degrees.  The examiner should also indicate whether there is limitation of motion of the right arm at shoulder level, midway between the side and the shoulder level, or to 25 degrees at the side.  38 C.F.R. § 4.71a, Diagnostic Codes 5201 (2010).    

The examiner should indicate (a) whether there is ankylosis of the right scapulohumeral articulation, and if so, whether the ankylosis is favorable, intermediate between favorable and unfavorable, or unfavorable; (b) whether there is impairment of the right humerus, and if so, whether such impairment represents a fibrous union, nonunion (false flail joint), or loss of head (flail shoulder); and (c) whether there is dislocation of the clavicle or scapula or nonunion of the clavicle or scapula with loose movement.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2010).   

The examiner should also comment on the effects of pain, weakness and exacerbating episodes on range of motion and functionality and the extent the Veteran's service-connected right shoulder disability affects his ability to work. 

The claims folder, a copy of this REMAND, and a copy of the rating criteria for the shoulder and the arm (38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2010)) must be made available to and reviewed by the examiner prior to the examinations.  All findings, and the reasons and bases therefore, should be set forth in sufficient detail.   

3.  Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, including consideration of any additional evidence of record.  All applicable laws and regulations should be considered, including Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and 

afforded a reasonable period of time within which to respond thereto.
 
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


